Name: Commission Regulation (EEC) No 3892/92 of 23 December 1992 fixing, for the 1993 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3759/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 392/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3892/92 of 23 December 1992 fixing, for the 1993 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3759/92 Whereas the guide prices for the 1993 fishing year were fixed for all the products in question by Council Regu ­ lation (EEC) No 3724/92 (2) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 11 (3) and Article, 13 thereof, Whereas Article 11 (1 ) and Article 13 of Regulation (EEC) No 3759/92 provide that the Community withdrawal and selling prices for each of the products listed respectively, in Annex I (A), (D) and in Annex I (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price ; Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal and the sale prices in the Community as compared with those of the preceding fishing year ; Whereas Article 11 (2) of Regulation (EEC) No 3759/92 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community ; Whereas, with regard to sardines of the species Sardina pilchardus, special conditions have been adopted in the Act of Accession in order to ensure a progressive align ­ ment of prices of sardines from the Atlantic on price levels of sardines from the Mediterranean ; whereas the production structure and access to the market of Atlantic sardines are different to those for Mediterranean sardines and meet the special needs of the processing industry ; whereas, with a view to the smooth application of the alignment of prices which does not artificially disturb market supply conditions, it is necessary to fix a special adaptation coefficient for size 3 of this product in the landing areas concerned in Spain and Portugal ; HAS ADOPTED THIS REGULATION : Article 1 The percentages of the guide price which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products concerned. Article 2 The conversion factors which are used for calculating the Community withdrawal and selling prices for the products listed, respectively, in Annex I (A), (D) and in Annex I (E) of the Regulation (EEC) No 3759/92, shall be as shown in Annex II. Article 3 The Community withdrawal and selling prices applicable for the 1993 fishing year and the products to which they refer, shall be as shown in Annex III. Article 4 The withdrawal prices applicable for the 1993 fishing year in the landing areas which are very distant from the main centres of consumption in the Community and the products to which those prices relate, shall be as shown in Annex IV. Article 5 This Regulation shall enter into force on 1 January 1993 . (  ) OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 380, 24. 12. 1992, p. 1 . No L 392/2 Official Journal of the European Communities 31 . 12. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Manuel MARlN Vice-President 31 . 12. 92 Official Journal of the European Communities No L 392/3 ANNEX I Percentage of guide price used in calculating withdrawal or sale prices Product % Herrings of the species Clupea harengus 85 Sardines of the species Sardina pilcbardus  from the Atlantic 85  from the Mediterranean 85 Dogfish (Squalus acanthias) 80 Dogfish (Scyliorhinus spp.) 80 Redfish (Sebastes spp.) 90 Cod of the species Gadus morhua 80 Coalfish (Pollachius virens) 80 Haddock (Melanogrammus aeglefinus) 80 Whiting (Merlangus merlangus) 80 Ling (Molva spp.) 80 Mackerel of the species Scomber scombrus 85 Mackerel of the species Scomber japonicus 90 Anchovies (Engraulis spp.) 85 Plaice (Pleuronectes platessa) 83 Hake of the species Merluccius merluccius 90 Megrim (Lepidorhornbus spp.) ' 80 Ray's bream (Brama spp.) 80 Monkfish (Lophius spp.) 85 Shrimps of the species Crangon crangon 90 Crabs of the species Cancer pagurus 90 Norway lobster (Nephrops norvegicus) 90 ANNEX II Conversion factor of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Conversion Species Size (') Gutted fish, with head Whole fish Extra, A (') B (') Extra, A (') B (') Herrings of the species 1 0,00 0,00 0,85 0,85 Clupea harengus 2 0,00 0,00 0,80 0,80 3 0,00 0,00 0,50 0,50 Sardines of the species 1 0,00 0,00 0,55 0,35 Sardina pilcbardus 2 0,00 0,00 0,55 0,35 3 0,00 0,00 0,85 0,35 4 0,00 0,00 0,55 0,35 Dogfish (Squalus acanthias) 1 0,75 0,55 0,71 0,50 2 0,64 0,45 0,60 0,40 3 0,35 0,25 0,30 0,20 Dogfish (Scyliorhinus spp.J 1 0,80 0,60 0,75 0,50 2 0,80 0,60 0,70 0,50 3 0,55 0,40 0,45 0,23 Redfish (Sebastes spp.^ 1 0,00 0,00 0,90 0,90 2 0,00 0,00 0,90 0,90 3 0,00 0,00 0,76 0,76 No L 392/4 Official Journal of the European Communities 31 . 12. 92 Conversion Species Size (') Gutted fish, with head Whole fish Extra, A (') B (') Extra, A (') B (') Cod of the species 1 0,90 0,85 0,65 0,50 Gadus morhua 2 0,90 0,85 0,65 0,50 3 0,85 0,70 0,50 0,40 4 0,67 0,46 0,38 0,27 5 0,47 0,27 0,28 0,18 Coalfish (Pollachius virens) 1 0,90 0,90 0,70 0,70 2 0,90 0,90 0,70 0,70 3 0,89 0,89 0,69 0,69 4 0,72 0,52 0,38 0,28 Haddock (Melanogrammus 1 0,90 0,80 0,70 0,60 aeglefinus) 2 0,90 0,80 0,70 0,60 3 0,77 0,65 0,54 0,37 4 0,68 0,56 0,51 0,35 Whiting (Merlangus merlangus) 1 0,80 0,75 0,60 0,40 2 0,80 0,75 0,60 0,40 3 0,76 0,61 0,55 0,23 4 0,53 0,36 0,39 0,22 Ling (Molva spp.^ 1 0,85 0,65 0,70 0,50 2 0,83 0,63 0,68 0,48 3 0,75 0,55 0,60 0,40 Mackerel of the species 1 0,00 0,00 0,85 0,85 Scomber scombrus 2 0,00 0,00 0,85 0,75 3 0,00 0,00 0,85 0,70 Spanish mackerel of the 1 0,00 0,00 0,85 0,75 species Scomber japonicus 2 0,00 0,00 0,85 0,70 3 0,00 0,00 0,70 0,57 4 0,00 0,00 0,55 0,35 Anchovies (Engraulis spp.J 1 0,00 0,00 0,80 0,45 2 0,00 0,00 0,85 . 0,45 3 0,00 0,00 0,70 0,45 4 0,00 0,00 0,29 0,29 Plaice 1 0,90 0,85 0,49 0,49 (Pleuronectes platessa) 2 0,90 0,85 0,49 0,49 3 0,87 0,80 0,49 0,49 4 0,68 0,60 0,46 0,46 Hake of the species 1 1,00 0,94 0,79 0,73 Merluccius merluccius 2 0,76 0,71 0,59 0,54 3 0,75 0,70 0,58 0,53 4 0,64 0,59 0,50 0,41 5 0,60 0,55 0,47 0,38 Megrim (Lepidorhombus spp.J 1 0,85 0,65 0,80 0,60 2 0,75 0,55 0,70 0,50 3 0,70 0,50 0,65 0,45 4 0,45 0,25 0,40 0,20 Ray's bream (Brama spp.J 1 0,85 0,65 0,80 0,60 2 0,60 0,40 0,55 0,35 31 . 12. 92 Official Journal of the European Communities No L 392/5 \ Conversion Species Size (') Whole fish or gutted,with head Fish without head Extra, A (') B (') Extra, A (') B (') Monkfish (Lopbius spp.j 1 0,72 0,52 0,90 0,70 2 0,92 0,72 0,85 0,65 3 0,92 0,72 0,80 0,60 4 0,77 0,57 0,70 0,50 5 0,44 0,24 0,50 0,30 A (&gt;) B (') Shrimps of the genus 1 0,65 0,55 Crangon crangon 2 0,30 0,30 Whole (') Edible crabs 1 0,80 (Cancer pagurus) 2 0,60 Whole Tails E'(') Extra, A (') B (') Extra,A (') B (') Norway lobster 1 0,95 0,95 0,68 0,85 0,57 (Nephrops norvegicus) 2 0,95 0,64 0,38 0,61 0,38 3 0,63 0,45 0,18 0,36 0,19 4 0,23 0,23 0,09 0,30 0,09 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. ANNEX III Withdrawal or sale price in the Community of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish \ Extra, A (') B (') Extra, A (') B (') Herrings of the species Clupea harengus  1 January to 31 July 1993 1 0 0 185 185 and 1 October to 2 0 0 174 174 31 December 1993 3 0 0 109 109 - 1 August to ' 0 0 131 131 30 September 1993 2 0 0 124 124 3 0 0 77 77 Sardines of the species Sardina pilchardus from the Atlantic : 1 0 0 217 138 (a) Member States other than 2 0 0 217 138 Spain and Portugal 3 0 0 336 138 4 0 0 217 138 1 0 0 198 126 /tv c * j D i 2 0 0 198 126(b) Spam and Portugal 3 0 0 306 126 4 0 0 198 126 No L 392/6 Official Journal of the European Communities 31 . 12. 92 Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Sardines of the species 1 0 0 212 135 Sardina pilchardus from 2 0 0 212 135 the Mediterranean 3 0 0 327 135 4 0 0 212 135 Dogfish (Squalus acanthias) 1 532 390 503 354 2 454 319 425 284 3 248 177 213 142 Dogfish (ScyliOrhinus spp.J 1 475 356 445 297 2 , 475 356 416 297 3 326 237 267 137 Redfish (Sebastes spp.J 1 0 0 762 762 2 0 0 762 762 3 0 0 644 644 Cod of the species 1 957 904 691 532 Gadus morhua 2 957 904 691 532 3 904 744 532 425 4 712 489 404 287 5 500 287 298 191 Coalfish 1 489 489 380 380 (Pollachius virens) 2 489 489 380 380 3 483 483 375 375 4 391 282 206 152 Haddock (Melanogrammus 1 703 625 547 468 aeglefinus) 2 703 625 547 468 3 601 508 422 289 4 531 437 398 273 Whiting (Merlangus merlangus) 1 526 493 395 263 2 526 493 395 263 3 500 401 362 151 4 349 237 256 145 Ling (Molva spp.,) 1 669 512 551 394 2 653 496 535 378 3 590 433 472 315 Mackerel of the species 1 0 0 189 189 Scomber scombms 2 0 0 189 166 3 0 0 189 155 Spanish mackerel of the 1 0 0 244 215 species Scomber japonicus 2 0 0 244 201 3 0 0 201 164 4 0 0 158. 100 Anchovies (Engraulis spp.J : 1 0 0 659 371 2 0 0 700 371 3 0 0 577 371 4 0 0 239 239 31 . 12. 92 Official Journal of the European Communities No L 392/7 Withdrawal price (ECU/t) Species Size (') Gutted fish with head Whole fish \ I Extra, A (') B (') Extra, A (') B (') Plaice (Pleuronectes platessa): 1 607 573 330 330  1 January to 2 607 573 330 330 30 April 1993 3 586 539 330 330 4 458 404 310 310 1 835 789 455 455  1 May to 2 835 789 455 455 31 December 1993 3 807 742 455 455 4 631 557 427 427 Hake of the species 1 2 849 2 678 2 250 2 079 Merluccius merluccius 2 2 165 2 022 1 681 1 538 3 2 136 1 994 1 652 1 510 4 1 823 1 681 1 424 1 168 5 1 709 1 567 1 339 1 082 Megrim (Lepidorhombus spp.^ 1 1 346 1 030 1 267 950 2 1 188 871 1 109 792 3 1 109 792 1 030 713 4 713 396 634 317 Ray's bream (Brama spp.j 1 1 048 801 986 740 2 740 493 678 431 Whole or gutted fish , Without head with head Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius sppj 1 1 348 973 3 498 2 721 . 2 1 722 1 348 3 304 2 527 3 1 722 1 348 3 110 2 332 4 1 441 1 067 2 721 1 944 5 824 449 1 944 1 166 A (') Bf) Shrimps of the genus 1 986 834 Crangon crangon 2 455 455 Sale prices (ECU/tonne) Whole (') Edible crabs (Cancer pagurus) 1 1 067 2 800 Whole Tails E'(') Extra, A (') B (') Extra, AO B (') Norway lobster 1 3 755 3 755 2 688 5 326 3 572 (Nephrops norvegicus) 2 3 755 2 530 1 502 3 822 2 381 3 2 490 1 779 712 2 256 1 191 4 909 909 356 1 880 564 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. No L 392/8 Official Journal of the European Communities 31 . 12. 92 ANNEX IV \ Withdrawal prices (ECU/tonne) Species Landing area Conversion factor Size (') Gutted fish, with head Whole fish \ Extra, A (') B (') Extra, A (') BO) Mackerel of the species Coastal areas and islands of f 1 0 0 153 153 Scomber scombrus Ireland 0,81 \ 2 0 0 153 135 I 3 0 0 153 126 Coastal areas and islands of Corn- ( 1 0 0 1 57 1 57 wall and Devon in the United 0,83 &lt; 2 0 0 157 138 Kingdom ( 3 0 0 157 129 Coastal areas from Portpatrick in ( 1 0 0 168 168 south-west Scotland to Wick in 0,89 &lt; 2 0 0 168 . 148 north-east Scotland and the ^ 3 0 0 168 138 islands to the west and north of these areas, coastal areas and islands of Northern Ireland Coastal areas from Wick to Aber- ( 1 0 0 179 179 deen in the north-east of 0,95 &lt; 2 0 0 179 158 Scotland {3 0 0 179 148 Sardines from sardines Coastal areas and islands of the [ 1 0 0 139 89 of the species counties of Cornwall and Devon 0 64 &lt; ^ ® ^ 139 89 Sardina pilchardus in the United Kingdom » ] 3 0 0 215 89from the Atlantic ^ 4 0 0 139 89 Coastal areas of the Atlantic of Spain and Portugal 0,65 3 0 0 199 0 Canary Islands 1 0 0 89 57 I 2 0 0 89 57 ' | 3 0 0 138 57^ 4 0 0 89 57 Hake of the species Coastal areas from Troon in /"1 1 852 1 740 1 463 1 352 Merluccius merluccius south-west Scotland to Wick in 2 1 407 1 315 1 092 1 000 north-east Scotland and the 0,65 &lt; 3 1 389 1 296 1 074 981 islands to the west and north of 4 1 185 1 092 926 759 these areas 1.5 1111 1 018 870 704 Coastal areas and islands of 1 2 507 2 356 1 980 1 830 Ireland 2 1 905 1 780 1 479 1 354 0,88 3 1 880 1 755 1 454 1 329 4 1 604 1 479 1 253 1 028 I 5 1 504 1 379 1 178 953 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92.